Order entered March 27, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01360-CV

                            JEROME SANDBERG, Appellant

                                            V.

                       STMICROELECTRONICS, INC., Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-14938

                                        ORDER
       Before the Court is appellant’s March 25, 2019 second motion for extension of time to

file his brief and appellee’s response opposing the motion. We GRANT the motion and extend

the time to April 29, 2019.    We caution appellant that further extension requests will be

disfavored.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE